Case
 Case1:20-cv-00463-DLC
      1:20-cv-00463-DLC Document
                         Document68-1 Filed11/23/20
                                  69 Filed  11/18/20 Page
                                                      Page11ofof33
Case
 Case1:20-cv-00463-DLC
      1:20-cv-00463-DLC Document
                         Document68-1 Filed11/23/20
                                  69 Filed  11/18/20 Page
                                                      Page22ofof33
Case
 Case1:20-cv-00463-DLC
      1:20-cv-00463-DLC Document
                         Document68-1 Filed11/23/20
                                  69 Filed  11/18/20 Page
                                                      Page33ofof33




November 23, 2020
